Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: accelerator interface, memory interface, data connection interface and streaming engine in claim 1-3, 5-8, and 10-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The examiner determines that the corresponding structure for accelerator interface, memory interface, data connection interface are “circuits” (page 19, ¶0099 “it will be appreciated that the skilled 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Kelton on 5/28/2021.

The application has been amended as follows: 

1.	(Previously presented) A gateway for use in a computing system to interface a host with a subsystem for acting as a work accelerator to the host, the gateway having:
	an accelerator interface for connection to the subsystem to enable transfer of batches of data between the subsystem and the gateway;
	a data connection interface for connection to external storage for exchanging data between the gateway and storage;
		a memory interface connected to a local memory associated with the gateway; and

wherein the streaming engine is configured to perform data preparation processing of the batches of data streamed into the gateway prior to said batches of data being streamed out of the gateway,
wherein the data preparation processing comprises at least one of:
data augmentation;
decompression; and
decryption;
wherein the streaming engine is further configured to:
process a set of data received at the gateway to produce a plurality of sets of data;
	apply data preparation operations to each of the plurality of sets of data with different settings applied for different ones of the plurality of sets of data to produce a plurality of prepared sets of data; and
cause each of the plurality of prepared sets of data to be transferred to a different one of a plurality of subsystems for acting as work accelerators to the host.

2. 	(Original) A gateway as claimed in claim 1, wherein the streaming engine comprises at least one processor configured to perform the data preparation processing.

3.	(Original) A gateway as claimed in claim 2, wherein the at least one processor is configured to execute computer-readable instructions stored in a memory of the gateway to perform at least some of the data preparation processing.

4.	(Cancelled) 

5.	(Original) A gateway as claimed in claim 1, wherein the external storage is at least one of:
	a host; and
	a remote storage.

6.	(Original) A gateway as claimed in claim 1, wherein the performing data preparation processing of the batches of data comprises performing data preparation processing of data received from the external storage prior to said data being provided by the gateway to the subsystem.

7.	(Previously presented) A gateway as claimed in claim 1, wherein the performing data preparation processing of the batches of data comprises performing data preparation processing of data streamed into the gateway prior to said data being provided by the gateway to at least one second gateway.

8.	(Previously presented) A gateway as claimed in claim 1, wherein the performing data preparation processing of the batches of data comprises performing data preparation processing of data received from at least one second gateway prior to said data being streamed out of the gateway.

9.	(Canceled) 

10.	(Previously presented) A gateway as claimed in claim 1, wherein the processing the set of data received at the gateway to produce the plurality of sets of data comprises at least one of:
replicating the received set of data, wherein each of at least some of the plurality of sets of data is a copy of the received set of data; and
sharding the received set of data, wherein each of at least some of the plurality of sets of data is a subset of the received set of data.

11.	(Previously presented) A gateway as claimed in claim 1, wherein the accelerator interface is configured to connect the gateway to at least some of the plurality of subsystems to enable transfer of batches of data between the gateway and the at least some of the plurality of subsystems,
wherein the causing each of the plurality of prepared sets of data to be transferred to different ones of the plurality of subsystems comprises providing at least one of the prepared sets 

12.	(Previously presented) A gateway as claimed in claim 1, wherein the causing of each of the plurality of prepared sets of data to be transferred to different ones of the plurality of subsystems comprises providing at least one of the prepared sets of data to a gateway interface to be transferred to at least one second gateway, the at least one second gateway being configured to interface with at least one of the plurality of subsystems.

13.	(Previously presented) A gateway as claimed in claim 1, wherein applying the data preparation operations with different settings applied comprises applying different types of data augmentation.

14.	(Previously presented) A gateway as claimed in claim 1, wherein applying the data preparation operations with different setting applied comprises applying the same type of data augmentation with different parameters for the augmentation.

15.	(Original) A gateway as claimed in claim 1, wherein the streaming engine comprises at least one hardware module configured to perform at least some of the data preparation processing of the data.

16.	(Original) A gateway as claimed in claim 15, wherein the at least one hardware module comprises a plurality of hardware modules each of which is configured to perform a different type of data preparation processing.

17.	(Original) A gateway as claimed in claim 15, wherein the at least one hardware module comprises at least one field programmable gate array configured to perform the data preparation processing of the data.

18.	(Original) A gateway as claimed in claim 17, comprising a processor configured to execute computer-readable instructions stored in a memory of the gateway to provide a runtime 

19.	(Previously presented) A method of interfacing a gateway with a work accelerator for a host system, the gateway comprising:
	an accelerator interface for connection to the work accelerator to enable transfer of data between the work accelerator and the gateway;
	a data connection interface for connection to external storage for exchanging data between the gateway and storage; 
		a memory interface connected to a local memory associated with the gateway, the method comprising:
controlling the streaming of data into and out of the gateway, including selecting one or a combination of the accelerator interface, data connection interface, and memory interface for the streaming; 
wherein controlling the streaming includes:
processing a set of data received at the gateway to produce a plurality of sets of data;
	applying data preparation operations to each of the plurality of sets of data with different settings applied for different ones of the plurality of sets of data to produce a plurality of prepared sets of data; and
causing each of the plurality of prepared sets of data to be transferred to a different one of a plurality of subsystems for acting as work accelerators to the host system.

20.	(Cancelled) 

21.	(Previously presented) The method of claim 19, wherein the data preparation operations comprise an item selected from the list consisting of: data augmentation, decompression, and decryption.

22.	(Currently Amended) A computer program comprising a set of computer readable instructions stored on a non-transitory media which when executed by a processor of a gateway, the gateway including an accelerator interface for connection to a work accelerator to enable transfer of data between the work accelerator and the gateway, a data connection interface for connection to external storage for exchanging data between the gateway and the external storage, and a memory interface connected to a local memory associated with the gateway, causes the gateway to:
	stream data into the gateway; 
process the data streamed into the gateway to produce a plurality of sets of data;
	apply data preparation operations to each of the plurality of sets of data with different settings applied for different ones of the plurality of sets of data to produce a plurality of prepared sets of data; and
		stream data out of the gateway, including selecting one or a combination of the [[an]] accelerator interface, the [[a]] data connection interface, and the [[a]] memory interface for streaming out of the gateway, wherein streaming data out of the gateway includes streaming each of the prepared sets of data out of the gateway to a different one of a plurality of subsystems for acting as work accelerators to a host system. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: MPEP 2111.02 provides that any terminology in the preamble that limits the structure of the claimed invention must be treated as a claim limitation. See, e.g., Corning Glass Works v. Sumitomo Elec. U.S.A., Inc., 868 F.2d 1251, 1257, 9 USPQ2d 1962, 1966 (Fed. Cir. 1989)
In this application, the preamble in claims 19-22 recites a structure of a gateway that limits the gateway claimed in the method claims 19-21 and the Computer Readable Medium claim 22.  Therefore the preamble in claims 19-22 are treated as claim limitation. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZHAOHUI . YANG
Examiner
Art Unit 2468



/ZHAOHUI YANG/Examiner, Art Unit 2468                                                                                                                                                                                                        
/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468